Citation Nr: 1801819	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with cannabis use disorder and symptoms of depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran submitted a timely notice of disagreement (NOD) through his representative in March 2015.  No statement of the case (SOC) was issued in connection with this NOD.  As such, the Board finds that the Veteran's appeal of the 50 percent initial rating assigned for PTSD remained pending.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (finding that a rating decision did not become final because no SOC was issued after a NOD was timely submitted).

The Board acknowledges that in August 2017, the Veteran submitted a timely notice of disagreement, on the correct form, appealing a rating decision mailed in December 2016.  The RO issued a statement of the case in March 2017, which the Veteran filed a timely substantive appeal later that same month.  

The Veteran contends that he has been unable to maintain substantially gainful employment during the appeal period as a result of his service-connected PTSD.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported that he has been receiving Social Security Disability benefits for approximately twenty years for depression.  See July 2014 VA Medical Record.  As records concerning the Veteran's Social Security Disability claim may be relevant to his appeal, attempts should be made to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

As noted above, the Veteran contends that he is unable to maintain substantially gainful employment as a result of his PTSD.  The Board notes that he has not completed a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in connection with his claim.  The RO should ask him to complete this form. 

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  Ask the Veteran to complete a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.

3.  Obtain records from the Social Security Administration concerning the Veteran's claim for disability benefits.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




